Order entered October 19, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-15-00521-CV

                          ALFRED HENDRICKS SR., Appellant

                                             V.

                          DALLAS COUNTY, ET AL., Appellees

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. TX-13-30828

                                         ORDER
       We GRANT Appellant’s October 15, 2015 Unopposed Motion for Extension of Time to

File an Amended/Corrected Motion to Dismiss and ORDER Appellant’s Motion to Dismiss be

filed no later than November 16, 2015.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE